Owens, J.
(dissenting) — The decision today tolls the bell for growth and growth management in rural Washington. Until now, growth management plans in rural counties have depended on the availability of the domestic well exemption to promote sensible growth because large water supply installations are often not feasible. The result the majority hopes to achieve—preventing developers from *24using the domestic well exemption—may (or may not) be environmentally laudable. But it will upset rural development. The majority cannot foresee whether the effect will be for better or worse. In any event, the majority’s foray into lawmaking rests on a tortured interpretation of the domestic well exemption. Because I subscribe to the old-fashioned notion that statutes mean what they say, I dissent.
The heart of the majority’s reasoning is that Campbell & Gwinn’s proposal to use individual wells to supply water to a development is an abuse of the exemption. What cannot be done with 1 well, the majority tells us, cannot be done with 16. The flaw in the majority’s reasoning is that 16 homeowners could do just what Campbell & Gwinn proposes. The majority’s construction of RCW 90.44.050 forgets the point of the domestic well exemption. Each well would serve one family’s domestic needs, and draw less than 5,000 gallons per day (gpd). This use in this amount is exactly what the domestic well exemption is meant to allow, and these are the only conditions for its applicability.
RCW 90.44.050 clearly creates an exemption from the permit requirement for the taking of groundwater for domestic use and the exemption is clearly limited to 5,000 gpd. But the difficulty of this case comes from the vagueness inherent in this statute. It does not explain when one 5,000 gpd exemption is available, instead of 2 or 16. There are two possibilities in the statute: either 5,000 gpd may be taken for every “withdrawal” or for every “single or group domestic use.” The majority deals with neither satisfactorily.
The majority observes that one withdrawal may be made by multiple wells. Majority at 15. Obviously one person can drink from two straws. But multiple wells can make multiple withdrawals too. No rhyme or reason is apparent why these wells make just one. The majority observes that multiple wells can make 1 withdrawal only to rebut the notion that merely drilling 16 wells is by definition 16 withdrawals. Granted 16 wells do not necessarily make 16 *25withdrawals, the majority does not explain why they in fact do not here.
But the majority does not say that Campbell & Gwinn is limited to one 5,000 gpd exemption on account of its 16 wells being 1 withdrawal. Instead, the majority concludes that Campbell & Gwinn’s proposed wells are one group domestic “use” entitled to one exemption. Majority at 12.1 agree that we should focus our attention on the intended use of the water, in keeping with our historical adherence to “beneficial use” as the fundamental measure of water rights. Dep’t of Ecology v. Acquavella, 131 Wn.2d 746, 755, 935 P.2d 595 (1997) (citing 1 Wells A. Hutchins, Water Rights Laws in the Nineteen Western States 9 (1971); Ickes v. Fox, 300 U.S. 82, 94, 57 S. Ct. 412, 81 L. Ed. 525 (1937); Neubert v. Yakima-Tieton Irrigation Dist., 117 Wn.2d 232, 237, 814 P.2d 199 (1991)). If each use, single or group, is entitled to one exemption, the issue becomes how to tell the two apart.
“Group domestic use” is not defined by the statute; and even though the majority relies on the term, it is not defined by the majority either. The majority says that “several homes” or a “multiunit residence,” majority at 12, may be a group use. The majority reasons that an exempt withdrawal is limited to 5,000 gpd no matter whether it is for single or group uses. The trouble comes in assuming that what is proposed is 1 group use, not 16 single uses. I take it for granted that some nexus must be found between two well users to call their uses a “group use” legitimately. The problem of defining “group domestic use” is a matter of indicating when two uses become so connected that they become “group use,” and cease to be “single uses” qualifying for two exemptions. Obviously two homeowners both entitled to drill an exempt well could drill one between them and agree to make a group use. In any event, simply declaring that this case involves a group use does not convince me that it is so.
The water to be taken in this case would be used by homeowners for their domestic needs. At best the record is *26vague on the nexus between their uses. A Department of Ecology employee states that the subterranean “zones” from which the water would be drawn are “hydraulically connected.” Clerk’s Papers (CP) at 903-04. It is not clear whether he is referring to the well works or the aquifers. The neighborhood covenants contain references to a common “irrigation” plan. CP at 742. However, covenant 15 says that a lot may instead use its domestic well for irrigation, suggesting that the irrigation plan is separate from the wells. Id. Otherwise, the only connection between the intended water users in this case, as the majority notes, is the presence of a sign at the entrance to the development. I cannot see how, with so little discussion of the evidence, the majority reaches its conclusion that this case deals with a group use, instead of single uses. The majority does not explain how to tell the difference.
The majority does not talk adequately about group use because of its reliance on the fact that Campbell & Gwinn will construct the wells. Because a permit is required both to construct a well and to withdraw water, the majority concludes at page 13 that construction and withdrawal are linked for purposes of a permit exemption. I do not understand its logic when it says that well construction and water withdrawal are “linked” for purposes of the exemption. The majority appears to confuse the tasks which are exempted with the conditions making the exemption available. The conditions triggering this exemption are the purpose of the appropriation and the amount appropriated. The only sense I can make of the majority’s argument is that it means that the availability of the exemption depends on who constructs the well. I can see how this question could be relevant, but only insofar as it relates to the conditions announced by the legislature—proper use in a proper amount. But since the majority seems to say that the fact that Campbell & Gwinn will construct the wells is an independent reason why these wells are not exempt, the majority seems to attach a condition to the domestic well exemption that is not expressed in the statute.
*27Even stranger than the majority’s position is that espoused by Ecology at oral argument, that even if Campbell & Gwinn were to sell the lots to individuals who built their own homes and drilled their own wells, the wells would still not fall under the domestic well exemption. According to Ecology, “the legislature plainly chose not to allow each household in a group of households to have a separate 5,000 gpd exemption.” Opening Br. of Appellant at 24. As far as I can tell, Ecology believes that a developer who purchases a tract somehow taints it, fixing the whole tract’s right to exempt well use at 5,000 gpd. The majority implies that this position is not correct, since it relies, at page 13, on the fact that the developer sought the exemption in this case, not the homeowner. But Ecology’s angle is not so different from the majority’s: the real bone of contention is that we are talking about a developer. But the domestic well exemption simply does not depend on who drills the well. It depends on who uses the water, and how much gets used. Because of my difference of opinion with the majority, I would find 16 single domestic uses here and affirm the trial court.
I have only one technical criticism of the majority. The majority’s method of statutory construction in this case is to look at related statutes governing the taking of groundwater. That’s fine. However, the majority should consider all the statutory provisions accompanying RCW 90.44.050, not merely a select few. Even though the majority says that we should construe RCW 90.44.050 in its statutory context, majority at 10-11, it also says that “the existence of enforcement statutes does not alter the plain meaning of RCW 90.44.050,” majority at 17. The majority ignores remedial and regulatory powers given to Ecology to prevent the “unlimited use,” majority at 16, that it fears. Even though the exemption is for withdrawals up to 5,000 gpd, under the prior appropriations doctrine it does not follow that each homeowner will in fact be allowed to take that much from Yakima’s rambling brooks.
RCW 90.44.050 itself permits Ecology to monitor the method and amount of exempt withdrawals. RCW 90.44.130 *28permits it to limit subsequent withdrawals to “an amount that will maintain and provide a safe sustaining yield in the amount of the prior appropriation” (emphasis added). RCW 90.44.180 and RCW 90.44.220 permit Ecology to conduct hearings or bring actions in superior court to control excessive withdrawals. These statutes may not be as effective enforcement tools as the power to deny a permit outright, but the court is not here considering the wisest methods for Ecology’s allocation of groundwater. We are interpreting the meaning of a statute. If the statutes requiring Ecology to protect existing water rights are relevant in interpreting the “balance” struck in RCW 90.44.050, majority at 16, then surely these remedial statutes are too.
Lastly I note that although the majority says the exemption “plainly” means something different from what I believe it does, for over 50 years Ecology used the same interpretation I use today. In its brief Campbell & Gwinn cites several occasions on which Ecology allowed projects similar to Campbell & Gwinn’s to go forward, based on the domestic well exemption. Br. of Resp’t Campbell & Gwinn at 17 n.2. Even more compelling is the fact that an Ecology employee told Robert Campbell when his firm bought the lots that individual wells falling under the domestic well exemption could be used to water this development in lieu of obtaining a water permit. Apparently, Ecology’s late epiphany about what RCW 90.44.050 “plainly” means had not yet circulated to the Yakima office. The result is that the newly adopted Ecology interpretation “ignore [s] the express language of the statute, the statute’s legislative history, and [Ecology’s] own prior, consistent interpretation and application of the statute.” Br. of Resp’t Campbell & Gwinn at 50.
I respectfully dissent.
Johnson and Bridge, JJ., concur with Owens, J.
Reconsideration denied August 21, 2002.